J§ 44 (Rev, 06/17)

Case 5:21-cv-000641,, Decep eo ee oHre pl 25/21 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing. and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in

eptember 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

L (a) PLAINTIFFS
DELORIS KELLEY

DEFENDANTS

NATIONAL CENTER FOR BEHAVIORAL HEALTH
SOLUTIONS and JELYNNE LEBLANC-BURLEY

(b) County of Residence of First Listed Plaintiff Wilson County of Residence of First Listed Defendant
(EXCEPT IN US. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Jos sanerre SARESRD Caw FIRM BELO Kifkpatrick Plaza, Attomeys (Known)

10800 Financial Centre Parkway, Suite 510, Little Rock, Arkansas 72211
501-221-0088; josh@sanfordlawfirm.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Piace an “¥" in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “XX” in One Box jor Plaintiff
(Por Diversity Cases Galy) and Gne Box for Defendant)
O1 US. Government PR3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 0d 1 O 1 Incorporated or Principal Place o4 4
of Business In This State
O 2 US. Government O4 Diversity Citizen of Another State G2 OF 2 Incorporated and Principal Place Os oO8
Defendant (indicate Citizenship of Parties in Item II} of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation O96 dO6
Foreiyn Country
1V. NATURE OF SUIT (Pisce om “X” in One Box Only} __ Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE TENALTY BANKRUPECY OTHER STATUTES ]
0 116 Insurance PERSONAL INJURY PERSONAL INJURY [07 625 Drug Related Seizure 0 422 Appeal 28 USC 138 0 375 False Claims Act
0 120 Marine CO 310 Airplane 7 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act C1 315 Airplane Product Product Liability 0 699 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care’ O 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPE HTS. O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability 1 830 Patent OG 450 Commerce
0 152 Recovery of Defanited Liability O 368 Asbestos Personal 9 835 Patent - Abbreviated O 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability OG 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | SM IAL SECURITY 0 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle 0 370 Other Fraud 710 Fair Labor Standards O 861 AIA (13958) O) 490 Cable/Sat TY
O 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act G 862 Black Lung (923} 0 850 Securities'Commodities’
O 190 Other Contract Product Liability 380 Other Personal O 720 Labor/Management C1 863 DIWC/DIWW (405(g)) Exchange
O 194 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 890 Other Statutory Actions
O 196 Franchise Injury 0) 385 Property Damage 0 740 Ratilway Labor Act O 865 RSI (403) O 89) Agricultural Acts
O 362 Personal Injury - Product Liability O 751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act C1) 895 Freedom of Information
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS {0 790 Other Labor Litigation FEDERAL TAX SUES Act
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpas: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O) 896 Arbitration
O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Secarity Act or Defendant) 0 899 Administrative Procedure
O 230 Rent Lease & Ejectment 1 44? Employment O 510 Motions to Vacate O 871 IRS—Third Party Act‘Review or Appeal of
OG 240 Torts to Land O 443 Housing’ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General O $50 Constitutionality of
0 290 All Other Real Property 1 445 Amer. w/Disabilities - | 535 Death Penalty IMMIsRA TION State Statutes
Employment Other: O 462 Naturalization Application
O 446 Amer. w/Disabilities - | 540 Mandamus & Other |0) 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Edneation OG 555 Prison Condition
(1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (ace an "x" in Gne Rox Qnty)
1 Original O2 Removed from O 3  Remanded from O 4 Reinstated or 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity);
29 U.S.C. § 201. et sen. :
Brief description of cause:

Unpaid Wages

 

 

VII. REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv-P. JURY DEMAND: 07 Yes {No

 

VILL RELATED CASE(S)

IF ANY

(See instructions):
JUDGE DOCKET NUMBER

 

DATE

January 25, 2021
FOR OFFICE USE ONLY

SIF F A L.egRNEY OF RECORD

-
RECEIPT # AMOUNT WPL YING IFP JUDGE MAG. JUDGE
